
	

115 HR 3387 RH: Drinking Water System Improvement Act of 2017
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 279115th CONGRESS1st Session
		H. R. 3387[Report No. 115–380]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2017
			Mr. Harper introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		November 1, 2017Committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on July 25, 2017A BILL
		To amend the Safe Drinking Water Act to improve public water systems and enhance compliance with
			 such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Drinking Water System Improvement Act of 2017. 2.Improved consumer confidence reportsSection 1414(c)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)) is amended—
 (1)in the heading for subparagraph (A), by striking Annual reports and inserting Reports; (2)in subparagraph (A), by inserting , or provide by electronic means, after to mail;
 (3)in subparagraph (B)— (A)in clause (iv), by striking the Administrator, and and inserting the Administrator, including corrosion control efforts, and; and
 (B)by adding at the end the following clause:  (vii)Identification of, if any—
 (I)exceedances described in paragraph (1)(D) for which corrective action has been required by the Administrator or the State (in the case of a State exercising primary enforcement responsibility for public water systems) during the monitoring period covered by the consumer confidence report; and
 (II)violations that occurred during the monitoring period covered by the consumer confidence report.; and (4)by adding at the end the following new subparagraph:
				
					(F)Revisions
 (i)Understandability and frequencyNot later than 24 months after the Drinking Water System Improvement Act of 2017, the Administrator, in consultation with the parties identified in subparagraph (A), shall issue revisions to the regulations issued under subparagraph (A)—
 (I)to increase— (aa)the readability, clarity, and understandability of the information presented in consumer confidence reports; and
 (bb)the accuracy of information presented, and risk communication, in consumer confidence reports; and (II)with respect to community water systems that serve 10,000 or more persons, to require each such community water system to provide, by mail, electronic means, or other methods described in clause (ii), a consumer confidence report to each customer of the system at least biannually.
 (ii)Electronic deliveryAny revision of regulations pursuant to clause (i) shall allow delivery of consumer confidence reports by methods consistent with methods described in the memorandum Safe Drinking Water Act–Consumer Confidence Report Rule Delivery Options issued by the Environmental Protection Agency on January 3, 2013..
			3.Contractual agreements
 (a)In generalSection 1414(h)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(h)(1)) is amended— (1)in subparagraph (B), by striking or after the semicolon;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
					
 (D)entering into a contractual agreement for significant management or administrative functions of the system to correct violations identified in the plan..
 (b)Technical amendmentSection 1414(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(i)(1)) is amended by inserting a comma after 1417.
			4.Consolidation
 (a)Mandatory assessment and consolidationSubsection (h) of section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended by adding at the end the following:
				
					(3)Authority for mandatory assessment and mandatory consolidation
 (A)Mandatory assessmentA State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system to assess options for consolidation, or transfer of ownership of the system, as described in paragraph (1), if—
 (i)the public water system— (I)has repeatedly violated one or more national primary drinking water regulations and such repeated violations are likely to adversely affect human health; and
 (II)(aa)is unable or unwilling to take feasible and affordable actions, as identified by the State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility), that will result in the public water system complying with the national primary drinking water regulations described in subclause (I), including accessing technical assistance and financial assistance through the State loan fund pursuant to section 1452; or
 (bb)has already undertaken actions described in item (aa) without achieving compliance; (ii)such consolidation or transfer is feasible; and
 (iii)such consolidation or transfer could result in greater compliance with national primary drinking water regulations.
 (B)Mandatory consolidationAfter review of an assessment under subparagraph (A), a State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system that completed such assessment to submit a plan for consolidation, or transfer of ownership of the system, under paragraph (1), and complete the actions required under such plan if—
 (i)the owner or operator of the public water system— (I)has not taken steps to complete consolidation;
 (II)has not transferred ownership of the system; or (III)was unable to achieve compliance after taking the actions described in clause (i)(II)(aa) of subparagraph (A);
 (ii)since completing such assessment, the public water system has violated one or more national primary drinking water regulations and such violations are likely to adversely affect human health; and
 (iii)such consolidation or transfer is feasible. (4)Financial assistanceNotwithstanding section 1452(a)(3), a public water system undertaking consolidation or transfer of ownership or alternative actions to achieve compliance pursuant to this subsection may receive assistance under section 1452 to carry out such consolidation, transfer, or alternative actions.
					(5)Protection of nonresponsible system
						(A)Identification of liabilities
 (i)In generalAn owner or operator of a public water system submitting a plan pursuant to paragraph (3) shall identify as part of such plan—
 (I)any potential liability for damages arising from each specific violation identified in the plan of which the owner or operator is aware; and
 (II)any funds or other assets that are available to satisfy such liability, as of the date of submission of such plan, to the public water system that committed such violation.
 (ii)InclusionIn carrying out clause (i), the owner or operator shall take reasonable steps to ensure that all potential liabilities for damages arising from each specific violation identified in the plan submitted pursuant to paragraph (3) are identified.
 (B)Reservation of fundsA public water system that has completed the actions required under a plan submitted and approved pursuant to paragraph (3) shall not be liable under this title for a violation of this title identified in the plan, except to the extent to which funds or other assets are identified pursuant to subparagraph (A)(i)(II) as available to satisfy such liability.
 (6)RegulationsNot later than 2 years after the date of enactment of the Drinking Water System Improvement Act of 2017, the Administrator shall promulgate regulations to implement paragraphs (3), (4), and (5)..
			(b)Retention of primary enforcement authority
 (1)In generalSection 1413(a) of the Safe Drinking Water Act (42 U.S.C. 300g–2(a)) is amended— (A)in paragraph (5), by striking ; and and inserting a semicolon;
 (B)by redesignating paragraph (6) as paragraph (7); and (C)by inserting after paragraph (5) the following new paragraph:
						
 (6)has adopted and is implementing procedures for requiring public water systems to assess options for, and complete, consolidation or transfer of ownership, in accordance with the regulations issued by the Administrator under section 1414(h)(6); and.
 (2)Conforming amendmentSection 1413(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–2(b)(1)) is amended by striking of paragraphs (1), (2), (3), and (4). 5.Improved accuracy and availability of compliance monitoring dataSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended by adding at the end the following new subsection:
			
				(j)Improved accuracy and availability of compliance monitoring data
 (1)Strategic planNot later than 1 year after the date of enactment of this subsection, the Administrator, in coordination with States, public water systems, and other interested stakeholders, shall develop and provide to Congress a strategic plan for improving the accuracy and availability of monitoring data collected to demonstrate compliance with national primary drinking water regulations and submitted—
 (A)by public water systems to States; or (B)by States to the Administrator.
 (2)EvaluationIn developing the strategic plan under paragraph (1), the Administrator shall evaluate any challenges faced—
 (A)in ensuring the accuracy and integrity of submitted data described in paragraph (1); (B)by States and public water systems in implementing an electronic system for submitting such data, including the technical and economic feasibility of implementing such a system; and
 (C)by users of such electronic systems in being able to access such data. (3)Findings and recommendationsThe Administrator shall include in the strategic plan provided to Congress under paragraph (1)—
 (A)a summary of the findings of the evaluation under paragraph (2); and (B)recommendations on practicable, cost-effective methods and means that can be employed to improve the accuracy and availability of submitted data described in paragraph (1).
 (4)ConsultationIn developing the strategic plan under paragraph (1), the Administrator may, as appropriate, consult with States or other Federal agencies that have experience using practicable methods and means to improve the accuracy and availability of submitted data described in such paragraph..
 6.Asset managementSection 1420 of the Safe Drinking Water Act (42 U.S.C. 300g–9) is amended— (1)in subsection (c)(2)—
 (A)in subparagraph (D), by striking ; and and inserting a semicolon; (B)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (F)a description of how the State will, as appropriate—
 (i)encourage development by public water systems of asset management plans that include best practices for asset management; and
 (ii)assist, including through the provision of technical assistance, public water systems in training operators or other relevant and appropriate persons in implementing such asset management plans.; 
 (2)in subsection (c)(3), by inserting , including efforts of the State to encourage development by public water systems of asset management plans and to assist public water systems in training relevant and appropriate persons in implementing such asset management plans after public water systems in the State; and
 (3)in subsection (d), by adding at the end the following new paragraph:  (5)Information on asset management practicesNot later than 5 years after the date of enactment of this paragraph, and not less often than every 5 years thereafter, the Administrator shall review and, if appropriate, update educational materials, including handbooks, training materials, and technical information, made available by the Administrator to owners, managers, and operators of public water systems, local officials, technical assistance providers (including nonprofit water associations), and State personnel concerning best practices for asset management strategies that may be used by public water systems.. 
			7.Community water system risk and resilience
 (a)In generalSection 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) is amended to read as follows:  1433.Community water system risk and resilience (a)Risk and resilience assessments (1)In generalEach community water system serving a population of greater than 3,300 persons shall conduct an assessment of the risks to, and resilience of, its system. Such an assessment—
 (A)shall include an assessment of— (i)the risk to the system from malevolent acts and natural hazards;
 (ii)the resilience of the pipes and constructed conveyances, physical barriers, source water, water collection and intake, pretreatment, treatment, storage and distribution facilities, electronic, computer, or other automated systems (including the security of such systems) which are utilized by the system;
 (iii)the monitoring practices of the system; (iv)the financial infrastructure of the system;
 (v)the use, storage, or handling of various chemicals by the system; and (vi)the operation and maintenance of the system; and
 (B)may include an evaluation of capital and operational needs for risk and resilience management for the system.
 (2)Baseline informationThe Administrator, not later than August 1, 2019, after consultation with appropriate departments and agencies of the Federal Government and with State and local governments, shall provide baseline information on malevolent acts of relevance to community water systems, which shall include consideration of acts that may—
 (A)substantially disrupt the ability of the system to provide a safe and reliable supply of drinking water; or
 (B)otherwise present significant public health or economic concerns to the community served by the system.
								(3)Certification
 (A)CertificationEach community water system described in paragraph (1) shall submit to the Administrator a certification that the system has conducted an assessment complying with paragraph (1). Such certification shall be made prior to—
 (i)March 31, 2020, in the case of systems serving a population of 100,000 or more; (ii)December 31, 2020, in the case of systems serving a population of 50,000 or more but less than 100,000; and
 (iii)June 30, 2021, in the case of systems serving a population greater than 3,300 but less than 50,000. (B)Review and revisionEach community water system described in paragraph (1) shall review the assessment of such system conducted under such paragraph at least once every 5 years after the applicable deadline for submission of its certification under subparagraph (A) to determine whether such assessment should be revised. Upon completion of such a review, the community water system shall submit to the Administrator a certification that the system has reviewed its assessment and, if applicable, revised such assessment.
 (4)Contents of certificationsA certification required under paragraph (3) shall contain only— (A)information that identifies the community water system submitting the certification;
 (B)the date of the certification; and (C)a statement that the community water system has conducted, reviewed, or revised the assessment, as applicable.
 (5)Provision to other entitiesNo community water system shall be required under State or local law to provide an assessment described in this section (or revision thereof) to any State, regional, or local governmental entity solely by reason of the requirement set forth in paragraph (3) that the system submit a certification to the Administrator.
 (b)Emergency response planEach community water system serving a population greater than 3,300 shall prepare or revise, where necessary, an emergency response plan that incorporates findings of the assessment conducted under subsection (a) for such system (and any revisions thereto). Each community water system shall certify to the Administrator, as soon as reasonably possible after the date of enactment of the Drinking Water System Improvement Act of 2017, but not later than 6 months after completion of the assessment under subsection (a), that the system has completed such plan. The emergency response plan shall include—
 (1)strategies and resources to improve the resilience of the system, including the physical security and cybersecurity of the system;
 (2)plans and procedures that can be implemented, and identification of equipment that can be utilized, in the event of a malevolent act or natural hazard that threatens the ability of the community water system to deliver safe drinking water;
 (3)actions, procedures, and equipment which can obviate or significantly lessen the impact of a malevolent act or natural hazard on the public health and the safety and supply of drinking water provided to communities and individuals, including the development of alternative source water options, relocation of water intakes, and construction of flood protection barriers; and
 (4)strategies that can be used to aid in the detection of malevolent acts or natural hazards that threaten the security or resilience of the system.
 (c)CoordinationCommunity water systems shall, to the extent possible, coordinate with existing local emergency planning committees established pursuant to the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) when preparing or revising an assessment or emergency response plan under this section.
 (d)Record maintenanceEach community water system shall maintain a copy of the assessment conducted under subsection (a) and the emergency response plan prepared under subsection (b) (including any revised assessment or plan) for 5 years after the date on which a certification of such assessment or plan is submitted to the Administrator under this section.
 (e)Guidance to small public water systemsThe Administrator shall provide guidance and technical assistance to community water systems serving a population of less than 3,300 persons on how to conduct resilience assessments, prepare emergency response plans, and address threats from malevolent acts and natural hazards that threaten to disrupt the provision of safe drinking water or significantly affect the public health or significantly affect the safety or supply of drinking water provided to communities and individuals.
						(f)Alternative preparedness and operational resilience programs
 (1)Satisfaction of requirementA community water system that is required to comply with the requirements of subsections (a) and (b) may satisfy such requirements by—
 (A)using and complying with technical standards that the Administrator has recognized under paragraph (2); and
 (B)submitting to the Administrator a certification that the community water system is complying with subparagraph (A).
 (2)Authority to recognizeConsistent with section 12(d) of the National Technology Transfer and Advancement Act of 1995, the Administrator shall recognize technical standards that are developed or adopted by third-party organizations or voluntary consensus standards bodies that carry out the objectives or activities required by this section as a means of satisfying the requirements under subsection (a) or (b).
							(g)Technical assistance and grants
 (1)In generalThe Administrator shall establish and implement a program, to be known as the Drinking Water Infrastructure Risk and Resilience Program, under which the Administrator may award grants in each of fiscal years 2018 through 2022 to owners or operators of community water systems for the purpose of increasing the resilience of such community water systems.
 (2)Use of fundsAs a condition on receipt of a grant under this section, an owner or operator of a community water system shall agree to use the grant funds exclusively to assist in the planning, design, construction, or implementation of a program or project consistent with an emergency response plan prepared pursuant to subsection (b), which may include—
 (A)the purchase and installation of equipment for detection of drinking water contaminants or malevolent acts;
 (B)the purchase and installation of fencing, gating, lighting, or security cameras; (C)the tamper-proofing of manhole covers, fire hydrants, and valve boxes;
 (D)the purchase and installation of improved treatment technologies and equipment to improve the resilience of the system;
 (E)improvements to electronic, computer, financial, or other automated systems and remote systems; (F)participation in training programs, and the purchase of training manuals and guidance materials, relating to security and resilience;
 (G)improvements in the use, storage, or handling of chemicals by the community water system; (H)security screening of employees or contractor support services;
 (I)equipment necessary to support emergency power or water supply, including standby and mobile sources; and
 (J)the development of alternative source water options, relocation of water intakes, and construction of flood protection barriers.
 (3)ExclusionsA grant under this subsection may not be used for personnel costs, or for monitoring, operation, or maintenance of facilities, equipment, or systems.
 (4)Technical assistanceFor each fiscal year, the Administrator may use not more than $5,000,000 from the funds made available to carry out this subsection to provide technical assistance to community water systems to assist in responding to and alleviating a vulnerability that would substantially disrupt the ability of the system to provide a safe and reliable supply of drinking water (including sources of water for such systems) which the Administrator determines to present an immediate and urgent need.
 (5)Grants for small systemsFor each fiscal year, the Administrator may use not more than $10,000,000 from the funds made available to carry out this subsection to make grants to community water systems serving a population of less than 3,300 persons, or nonprofit organizations receiving assistance under section 1442(e), for activities and projects undertaken in accordance with the guidance provided to such systems under subsection (e) of this section.
 (6)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $35,000,000 for each of fiscal years 2018 through 2022.
 (h)DefinitionsIn this section— (1)the term resilience means the ability of a community water system or an asset of a community water system to adapt to or withstand the effects of a malevolent act or natural hazard without interruption to the asset’s or system’s function, or if the function is interrupted, to rapidly return to a normal operating condition; and
 (2)the term natural hazard means a natural event that threatens the functioning of a community water system, including an earthquake, tornado, flood, hurricane, wildfire, and hydrologic changes..
			(b)Sensitive information
 (1)Protection from disclosureInformation submitted to the Administrator of the Environmental Protection Agency pursuant to section 1433 of the Safe Drinking Water Act, as in effect on the day before the date of enactment of the Drinking Water System Improvement Act of 2017, shall be protected from disclosure in accordance with the provisions of such section as in effect on such day.
 (2)DisposalThe Administrator, in partnership with community water systems (as defined in section 1401 of the Safe Drinking Water Act), shall develop a strategy to, in a timeframe determined appropriate by the Administrator, securely and permanently dispose of, or return to the applicable community water system, any information described in paragraph (1).
 8.Authorization for grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking $100,000,000 for each of fiscal years 1997 through 2003 and inserting $150,000,000 for each of fiscal years 2018 through 2022. 9.Monitoring for unregulated contaminants (a)In generalSection 1445 of the Safe Drinking Water Act (42 U.S.C. 300j–4) is amended by adding at the end the following:
				
					(j)Monitoring by certain systems
 (1)In generalNotwithstanding subsection (a)(2)(A), the Administrator shall, subject to the availability of appropriations for such purpose—
 (A)require public water systems serving between 3,300 and 10,000 persons to monitor for unregulated contaminants in accordance with this section; and
 (B)ensure that only a representative sample of public water systems serving less than 3,300 persons are required to monitor.
 (2)Effective dateParagraph (1) shall take effect 3 years after the date of enactment of this subsection. (3)LimitationParagraph (1) shall take effect unless the Administrator determines that there is not sufficient laboratory capacity to accommodate the analysis necessary to carry out monitoring required under such paragraph.
 (4)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 in each fiscal year for which monitoring is required to be carried out under this subsection for the Administrator to pay the reasonable cost of such testing and laboratory analysis as are necessary to carry out monitoring required under this subsection..
 (b)Authorization of appropriationsSection 1445(a)(2)(H) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(H)) is amended by striking 1997 through 2003 and inserting 2018 through 2022.
 (c)Inclusion in data baseSection 1445(g)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–4(g)(7)) is amended by— (1)striking and at the end of subparagraph (B);
 (2)redesignating subparagraph (C) as subparagraph (D); and (3)inserting after subparagraph (B) the following:
					
 (C)if applicable, monitoring information collected by public water systems pursuant to subsection (j) that is not duplicative of monitoring information included in the data base under subparagraph (B) or (D); and.
				10.State revolving loan funds
 (a)Use of fundsSection 1452(a)(2)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)(B)) is amended by striking (including expenditures for planning, design, and associated preconstruction activities, including activities relating to the siting of the facility, but not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, or for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, but not.
 (b)American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking fiscal year 2017 and inserting fiscal years 2018 through 2022.
 (c)EvaluationSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the following:
				
 (5)EvaluationDuring fiscal years 2018 through 2022, a State may provide financial assistance under this section to a public water system serving a population of more than 10,000 for an expenditure described in paragraph (2) only if the public water system—
 (A)considers the cost and effectiveness of relevant processes, materials, techniques, and technologies for carrying out the project or activity that is the subject of the expenditure; and
 (B)certifies to the State, in a form and manner determined by the State, that the public water system has made such consideration..
 (d)Prevailing wagesSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is further amended by adding at the end the following:
				
 (6)Prevailing wagesThe requirements of section 1450(e) shall apply to any construction project carried out in whole or in part with assistance made available by a drinking water treatment revolving loan fund.. 
 (e)Assistance for disadvantaged communitiesSection 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)) is amended to read as follows:
				
 (2)Total amount of subsidiesFor each fiscal year, of the amount of the capitalization grant received by the State for the year, the total amount of loan subsidies made by a State pursuant to paragraph (1)—
 (A)may not exceed 35 percent; and (B)to the extent that there are sufficient applications for loans to communities described in paragraph (1), may not be less than 6 percent..
 (f)Types of assistanceSection 1452(f)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(1)) is amended— (1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)each loan will be fully amortized not later than 30 years after the completion of the project, except that in the case of a disadvantaged community (as defined in subsection (d)(3)) a State may provide an extended term for a loan, if the extended term—
 (i)terminates not later than the date that is 40 years after the date of project completion; and (ii)does not exceed the expected design life of the project;; and
 (3)in subparagraph (B), by striking 1 year after completion of the project for which the loan was made and all that follows through design life of the project; and inserting 18 months after completion of the project for which the loan was made;. (g)Needs surveySection 1452(h) of the Safe Drinking Water Act (42 U.S.C. 300j–12(h)) is amended—
 (1)by striking The Administrator  and inserting (1) The Administrator; and (2)by adding at the end the following new paragraph:
					
 (2)Any assessment conducted under paragraph (1) after the date of enactment of the Drinking Water System Improvement Act of 2017 shall include an assessment of costs to replace all lead service lines (as defined in section 1459B(a)(4)) of all eligible public water systems in the United States, and such assessment shall describe separately the costs associated with replacing the portions of such lead service lines that are owned by an eligible public water system and the costs associated with replacing any remaining portions of such lead service lines, to the extent practicable..
 (h)Other authorized activitiesSection 1452(k)(1)(C) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)(1)(C)) is amended by striking for fiscal years 1996 and 1997 to delineate and assess source water protection areas in accordance with section 1453 and inserting to delineate, assess, and update assessments for source water protection areas in accordance with section 1453.
			(i)Authorization for capitalization grants to States for State drinking water treatment revolving loan
 fundsSection 1452(m) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)) is amended— (1)by striking the first sentence and inserting the following:
					
 (1)There are authorized to be appropriated to carry out the purposes of this section— (A)$1,200,000,000 for fiscal year 2018;
 (B)$1,400,000,000 for fiscal year 2019; (C)$1,600,000,000 for fiscal year 2020;
 (D)$1,800,000,000 for fiscal year 2021; and (E)$2,000,000,000 for fiscal year 2022.;
 (2)by striking To the extent amounts authorized to be and inserting the following:  (2)To the extent amounts authorized to be; and
 (3)by striking (prior to the fiscal year 2004). (j)Best practices for administration of State revolving loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding after subsection (r) the following:
				
 (s)Best practices for State loan fund administrationThe Administrator shall— (1)collect information from States on administration of State loan funds established pursuant to subsection (a)(1), including—
 (A)efforts to streamline the process for applying for assistance through such State loan funds; (B)programs in place to assist with the completion of applications for assistance through such State loan funds;
 (C)incentives provided to public water systems that partner with small public water systems to assist with the application process for assistance through such State loan funds;
 (D)practices to ensure that amounts in such State loan funds are used to provide loans, loan guarantees, or other authorized assistance in a timely fashion;
 (E)practices that support effective management of such State loan funds; (F)practices and tools to enhance financial management of such State loan funds; and
 (G)key financial measures for use in evaluating State loan fund operations, including— (i)measures of lending capacity, such as current assets and current liabilities or undisbursed loan assistance liability; and
 (ii)measures of growth or sustainability, such as return on net interest; (2)not later than 3 years after the date of enactment of the Drinking Water System Improvement Act of 2017, disseminate to the States best practices for administration of such State loan funds, based on the information collected pursuant to this subsection; and
 (3)periodically update such best practices, as appropriate.. 11.Authorization for source water petition programsSection 1454(e) of the Safe Drinking Water Act (42 U.S.C. 300j–14(e)) is amended by striking 1997 through 2003 and inserting 2018 through 2022.
 12.Review of technologiesPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:
			
				1459C.Review of technologies
 (a)ReviewThe Administrator, after consultation with appropriate departments and agencies of the Federal Government and with State and local governments, shall review (or enter into contracts or cooperative agreements to provide for a review of) existing and potential methods, means, equipment, and technologies (including review of cost, availability, and efficacy of such methods, means, equipment, and technologies) that—
 (1)ensure the physical integrity of community water systems; (2)prevent, detect, and respond to any contaminant for which a national primary drinking water regulation has been promulgated in community water systems and source water for community water systems;
 (3)allow for use of alternate drinking water supplies from nontraditional sources; and (4)facilitate source water assessment and protection.
 (b)InclusionsThe review under subsection (a) shall include review of methods, means, equipment, and technologies—
 (1)that are used for corrosion protection, metering, leak detection, or protection against water loss; (2)that are intelligent systems, including hardware, software, or other technology, used to assist in protection and detection described in paragraph (1);
 (3)that are point-of-use devices or point-of-entry devices; (4)that are physical or electronic systems that monitor, or assist in monitoring, contaminants in drinking water in real-time; and
 (5)that allow for the use of nontraditional sources for drinking water, including physical separation and chemical and biological transformation technologies.
 (c)AvailabilityThe Administrator shall make the results of the review under subsection (a) available to the public.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section $10,000,000 for fiscal year 2018, which shall remain available until expended..
		13.Drinking water fountain replacement for schools
 (a)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:
				
					1465.Drinking water fountain replacement for schools
 (a)EstablishmentNot later than 1 year after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to local educational agencies for the replacement of drinking water fountains manufactured prior to 1988.
 (b)Use of fundsFunds awarded under the grant program— (1)shall be used to pay the costs of replacement of drinking water fountains in schools; and
 (2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of schools of a local educational agency receiving such funds, as determined appropriate by the Administrator.
 (c)PriorityIn awarding funds under the grant program, the Administrator shall give priority to local educational agencies based on economic need.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not more than $5,000,000 for each of fiscal years 2018 through 2022..
 (b)DefinitionsSection 1461(5) of the Safe Drinking Water Act (42 U.S.C. 300j–21(5)) is amended by inserting or drinking water fountain after water cooler each place it appears. 14.Source water (a)Addressing source water used for drinking waterSection 304 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11004) is amended—
 (1)in subsection (b)(1), by striking State emergency planning commission and inserting State emergency response commission; and (2)by adding at the end the following new subsection:
					
						(e)Addressing source water used for drinking water
 (1)Applicable State agency notificationA State emergency response commission shall— (A)promptly notify the applicable State agency of any release that requires notice under subsection (a);
 (B)provide to the applicable State agency the information identified in subsection (b)(2); and (C)provide to the applicable State agency a written followup emergency notice in accordance with subsection (c).
								(2)Community water system notification
 (A)In generalAn applicable State agency receiving notice of a release under paragraph (1) shall— (i)promptly forward such notice to any community water system the source waters of which are affected by the release;
 (ii)forward to the community water system the information provided under paragraph (1)(B); and (iii)forward to the community water system the written followup emergency notice provided under paragraph (1)(C).
 (B)Direct notificationIn the case of a State that does not have an applicable State agency, the State emergency response commission shall provide the notices and information described in paragraph (1) directly to any community water system the source waters of which are affected by a release that requires notice under subsection (a).
 (3)DefinitionsIn this subsection: (A)Community water systemThe term community water system has the meaning given such term in section 1401(15) of the Safe Drinking Water Act.
 (B)Applicable State agencyThe term applicable State agency means the State agency that has primary responsibility to enforce the requirements of the Safe Drinking Water Act in the State..
 (b)Availability to community water systemsSection 312(e) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11022(e)) is amended— (1)in paragraph (1), by striking State emergency planning commission and inserting State emergency response commission; and
 (2)by adding at the end the following new paragraph:  (4)Availability to community water systems (A)In generalAn affected community water system may have access to tier II information by submitting a request to the State emergency response commission or the local emergency planning committee. Upon receipt of a request for tier II information, the State commission or local committee shall, pursuant to paragraph (1), request the facility owner or operator for the tier II information and make available such information to the affected community water system.
 (B)DefinitionIn this paragraph, the term affected community water system means a community water system (as defined in section 1401(15) of the Safe Drinking Water Act) that receives supplies of drinking water from a source water area, delineated under section 1453 of the Safe Drinking Water Act, in which a facility that is required to prepare and submit an inventory form under subsection (a)(1) is located..
				15.Report on Federal cross-cutting requirements
 (a)ReportNot later than one year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of a study, to be conducted in consultation with the Administrator of the Environmental Protection Agency, any State agency that has primary responsibility to enforce the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) in a State, and public water systems, to identify demonstrations of compliance with a State or local environmental law that may be substantially equivalent to any demonstration required by the Administrator for compliance with a Federal cross-cutting requirement.
 (b)DefinitionsIn this subsection: (1)Federal cross-cutting requirementThe term Federal cross-cutting requirement means a requirement of a Federal law or regulation, compliance with which is a condition on receipt of a loan or loan guarantee pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), that, if applied with respect to projects and activities for which a public water system receives such a loan or loan guarantee, would be substantially equivalent to a requirement of an applicable State or local law.
 (2)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). November 1, 2017Committed to the Committee of the Whole House on the State of the Union and ordered to be printed